 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113 / (702) 642-9766 FAX
   Attorney for plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10 ASCAR     EGTEDAR, individually and as trustee CASE NO.: 2:18-cv-02295-GMN-CWH
    of the Robab Living Trust dated January 23,
11 2013,
12                 Plaintiff,                      STIPULATION AND ORDER TO
                                                   CONTINUE DEADLINE FOR PLAINTIFF
13  v.                                             TO OPPOSE MOTION TO DEPOSIT
                                                   FUNDS
14  U.S.  BANK,   NATIONAL    ASSOCIATION,
                                                   (SECOND REQUEST)
15                 Defendant.
    U.S. BANK, NATIONAL ASSOCIATION,
16
                    Counterclaimant,
17
    vs.
18
    ASCAR EGTEDAR, individually and as trustee
19 of the Robab Living Trust dated January 23,
    2013; ARMITA SADEGHI; JAFAR
20 EGHTEDAR; ROSE I-X; and DOES I-X,
21                  Counterdefendants.
22         COME NOW, plaintiff Ascar Egtedar and defendant U.S. Bank, National Association (“U.S.
23 Bank”), by and through their respective counsel of record, and hereby stipulate as follows:
24       1.      On January 2, 2019, U.S. Bank filed a motion to interplead funds (ECF 16).
25         2.     On January 17, 2019, this court approved a stipulation and order to continue the date for
26                plaintiff to oppose U.S. Bank’s motion to interplead until January 23, 2019, because the
27
28                                                    1
 1                 parties are discussing a resolution of this matter (ECF 25).
 2          3.     The parties are continuing to engage in settlement talks and are making progress, and thus
 3                 the parties would like additional time to discuss settlement prior to engaging in additional
 4                 litigation.
 5          4.     Accordingly, the parties agree that plaintiff shall have until February 5, 2019, to file an
 6                 opposition to U.S. Bank’s motion to interplead funds.
 7          5.     This is the second stipulation or request for an extension of time for plaintiff to oppose
 8                 U.S. Bank’s motion to interplead funds.
 9          Dated this 23rd day of January, 2019.
10    LAW OFFICES OF                                        BALLARD SPAHR LLP
11    MICHAEL F. BOHN, ESQ., LTD.

12
      By: /s/ Michael F. Bohn Esq.                          By: /s/ Joseph P. Sakai, Esq.
13       Michael F. Bohn, Esq.                                 Abran E. Vigil
         Adam R. Trippiedi, Esq.                               Joseph P. Sakai, Esq.
14       2260 Corporate Cir, Suite 480                         1980 Festival Plaza Dr, Suite 900
         Henderson, Nevada 89074                               Las Vegas, Nevada 89135
15       Attorney for plaintiff Ascar Egtedar                  Attorney for defendant U.S. Bank, National
                                                               Association
16
                                                     ORDER
17
            IT IS HEREBY ORDERED that plaintiff Ascar Egtedar shall have until February 5, 2019, to file
18
     an opposition to U.S. Bank’s motion to interplead funds (ECF 16).
19                                       January
            DATED this 24        day of ___________, 2019.
20
21
22                                                  UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28                                                      2
 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on this 23rd day of January, 2019, I electronically transmitted the above
 3 STIPULATION AND ORDER TO CONTINUE DEADLINE FOR PLAINTIFF TO OPPOSE
 4 MOTION TO DEPOSIT FUNDS to the Clerk’s Office using the CM/ECF System for filing and
 5 transmittal of a Notice of Electronic Filing to all counsel in this matter; all counsel being registered to
 6 receive Electronic Filing.
 7
   Abran E. Vigil, Esq.                                     Cary Colt Payne, Esq.
 8 Joseph P. Sakai, Esq.                                    CARY COLT PAYNE, CHTD.
   BALLARD SPAHR, LLP                                       700 S. Eighth St
 9 1980 Festival Plaza Dr, Suite 900                        Las Vegas, Nevada 89101
   Las Vegas, Nevada 89135
10
11                                        /s/ Marc Sameroff /
                                          An Employee of the LAW OFFICES OF
12                                        MICHAEL F. BOHN, ESQ., LTD.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                      3
